Citation Nr: 1527948	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.   Entitlement to service connection for a disability manifested by incontinence, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

3.  Entitlement to service connection for a stroke with dementia, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

4.  Entitlement to service connection for a sores, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

5.  Entitlement to service connection for congestive heart failure, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

6.  Whether new and material evidence has been received with respect to a claim of service connection for cutanea tarda, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

7.  Whether new and material evidence has been received with respect to a claim of service connection for chloracne, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

8.  Whether new and material evidence has been received with respect to a claim of service connection for connective tissue disease, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

9.  Whether new and material evidence has been received with respect to a claim of service connection for a heart murmur, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

10.  Whether new and material evidence has been received with respect to a claim of service connection for hypertension, claimed as secondary to diabetes mellitus or as due to herbicide exposure.
 
11.  Whether new and material evidence has been received with respect to a claim of service connection for loss of vision in the right eye, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

12.  Whether new and material evidence has been received with respect to a claim of service connection for lupus, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

13.  Whether new and material evidence has been received with respect to a claim of service connection for a bilateral leg disability, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

14.  Whether new and material evidence has been received with respect to a claim of service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus or as due to herbicide exposure.

15.  Entitlement to service connection for a shrapnel wound to the chest, including a scar.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.

18.  Whether new and material evidence has been received with respect to a claim of service connection for hearing loss.

19.  Entitlement to special monthly compensation based on aid and attendance/ housebound status.

20.  Entitlement to service connection for trochanteric bursitis of the bilateral hips.  

21.  Entitlement to service connection for bursitis of the bilateral shoulders.  

22.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

23.  Entitlement to service connection for hepatitis.

24.  Whether new and material evidence has been received with respect to a claim of service connection for Parkinson's disease.

25.  Entitlement to service connection for the cause of the Veteran's death.

26.  Whether the claimant's income exceeds the maximum annual death pension limit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to December 1968.  He died in July 2009 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Issues #1-19 were perfected during the Veteran's lifetime.  Specifically, issues # 1-18 stem from an October 2007 rating decision.  Next, issue #19 emanates from a May 2008 RO determination.  The next 5 issues (#20-24) listed on the cover page were pending at the time of the Veteran's death in July 2009 but had not been adjudicated at that time; a decision was rendered in November 2009.  Just as with the perfected claims, they are eligible for adjudication with the appellant "substituted" in for the Veteran.  See  38 C.F.R. §3.1000.  The final issues, #25-26, were raised by the appellant following the Veteran's death. 

The Board notes that in correspondence dated October 2009, the appellant raised a claim of clear and unmistakable error (CUE) with respect to an unspecified Board decision.  A review of the claims file notes Board decisions dated in October 1999 and June 2006.  The appellant is advised to submit the appropriate motion for her claim of CUE to the Board and to contact her representative for further assistance in pleading her claim with specificity.  At minimum, she must allege, in basic terms, which decision she feels was erroneous and explain what error she believed occurred. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2009 rating decision, the RO denied entitlement to accrued benefits, entitlement to service connection for a bilateral hip condition, a bilateral shoulder condition, COPD and hepatitis and determined that new and material evidence had not been received to reopen the claim of service connection for Parkinson's disease.  The appellant submitted a notice of disagreement (NOD) in November 2010.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC) for these issues.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that in the request for the VA opinion, the RO stated that exposure to asbestos and Agent Orange had been conceded.  As previous claims brought by the Veteran were denied, in part, because there was no evidence that the Veteran had been exposed to Agent Orange, the RO should explain why it conceded exposure to Agent Orange and identify evidence demonstrating such exposure.

With regard to the January 2013 VA opinion, the examiner concluded that the Veteran at least as likely as not died from complications of septic shock as reported by the Veteran's private physician.  The private physician noted that it seemed possible that the Veteran's chronic skin condition, which was listed as cutaneous lupus, was linked to Agent Orange.  He also noted that the Veteran was on multiple immune suppressants, allegedly for his skin condition, which may have contributed to his septic shock and untimely death.  On remand, an addendum opinion should be obtained to determine whether the underlying condition which caused the septic shock is related to the Veteran's period of military service.

Lastly, with respect to the appellant's claim of entitlement to nonservice-connected death pension, she was awarded death pension benefits shortly after the Veteran's death.  However, after further review of the appellant's income, the VA concluded that her income exceeded the maximum death pension limit for a surviving spouse with no dependents and the death pension benefits were terminated, effective October 1, 2010.  The Board notes that in July 2009, the appellant provided an outstanding medical bill for the Veteran in the amount of $97,277.05.  Thereafter, in an income report submitted in September 2009, she indicated that the report did not include the Veteran's final medical expenses.  Most recently, in a statement received in February 2013, the appellant reported that she was paying $97.56 per month, but did not specify the purpose of the payment.  As such, a remand is necessary to afford the appellant the opportunity to provide a complete list of relevant expenses which may reduce her countable income for VA death pension purposes.  




Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing whether new and material evidence has been received to reopen the claim of service connection for Parkinson's disease and for the issues of entitlement to service connection for a bilateral hip condition, a bilateral shoulder condition, COPD and hepatitis.

The appellant and her representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues noted.  If and only if the appellant completes her appeal by filing a timely VA Form 9 on the aforementioned issues should any of claims be returned to the Board.  38 U.S.C.A. § 7104.

2. The RO should clarify its decision to concede exposure to Agent Orange and identify the document(s) that support such finding.

3. Forward the claims file to the January 2013 examiner, or another appropriate VA provider if he is unavailable, to provide an addendum opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cutaneous lupus, which was noted as causing the septic shock, had its onset during military service or is otherwise related to such service.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4. Contact the appellant and ask that she provide financial income and expense information from July 2009 to the present.  Specifically, the appellant should be asked to provide any information concerning earned and unearned income she received during the years in question, documentation regarding payment for medical expenses and any additional information for other expenses that may be deducted from her countable income.  She should also be asked to clarify the purpose of the $97.56 payment identified in her February 2013 statement. 

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




